—Judgment, Supreme Court, New York County (James Yates, J.), rendered December 7, 1995, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
The hearing court properly found that the police had probable cause to arrest defendant. The police had ample basis upon which to conclude that defendant was the same person who had been identified by eyewitnesses to the murder, including defendant’s nickname, physical description, connection with a particular bar, and status as the victim of a prior shooting (Brinegar v United States, 338 US 160, 175). Concur— Milonas, J. P., Williams, Andrias and Saxe, JJ.